Citation Nr: 1217291	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, status post arthroscopy, claimed as secondary to service-connected laxity of left knee, status postoperative partial medial meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is warranted in this case.  

The claims file reveals that the Veteran is in receipt of Social Security Administration (SSA) benefits.  In October 2009, SSA records were requested by the RO.  According to the Veteran's Virtual VA e-folder, SSA records were apparently obtained and reviewed in conjunction with a January 2010 rating decision involving a total disability rating based on individual unemployability. It was noted that the award of SSA disability benefits was based on bilateral knee impairment.  Unfortunately, neither the paper claims file nor the Virtual VA e-folder contain the actual SSA records.

As any outstanding SSA records are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1. Associate with the paper claims file, the Veteran's SSA records, including any associated medical records and determinations.

2. Then, the Veteran's claim should be readjudicated.  If any benefit on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


